Opinion by
White, P. J.
§ 86. Appeal bond. An appeal bond which was made payable to J. S. N. and E. N., without naming them appellees, when the appellees in the suit were J. S. N. & Bro., and there is nothing in the record to show that the firm was composed of J. S. N. and E. N., was held to be fatally defective, and did not give the appellate court jurisdiction of the case, and that it was not permissible to cure the defect by filing a new bond. [King v. Hopkins, 42 Tex. 48.]
Reversed and remanded.